PER CURIAM.
Gregory Lynn Gordon petitions for writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C. § 2254 (2000) petition. He seeks an order from this court directing the district court to act. We find there has been no undue delay in the district court. Gordon also challenges the magistrate judge’s interpretation of North Carolina law. However, mandamus relief is not available on this claim because Gordon may challenge the district court’s decision upon entry of final judgment on his § 2254 petition. See, e.g., In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979). Accordingly, although we grant leave to proceed in forma pauperis, we deny the mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED